internal_revenue_service number release date index number ----------------------------------------------------- ---------------------------------- ------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b02 plr-148408-12 date september legend x ---------------------------------- ------------------------------- y ----------------------------------- ------------------------------- m -------------------------------------- ------------------------------- n ---------------------- ------------------------------- a --- b --- c --- state1 -------- state2 ------------- date1 ------------------- date2 ------------------- date3 -------------------------- date4 ------------------- year1 ------- plr-148408-12 dear -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to make an election under sec_754 of the internal_revenue_code the information submitted states that x was formed as a limited_partnership under the laws of state on date1 and is treated as a partnership for federal_income_tax purposes y is a limited_liability_company organized under the laws of state2 on date1 from the date of its formation until date2 all of the outstanding member interests of y were owned by m and until date2 y was disregarded as an entity separate from its owner for federal_income_tax purposes on date2 n purchased an a percent interest in y resulting in y being classified as a partnership for federal_income_tax purposes pursuant to revrul_99_5 1991_1_cb_434 n is deemed to purchase a percent of y’s assets and m and n are then deemed to contribute their respective interests in the assets of y to a new partnership in exchange for ownership interests in the new partnership y’s only asset on date2 was a b percent limited_partner interest in x n is deemed to have purchased a c a x b percent limited_partner interest in x on date2 n’s deemed purchase of a c percent interest in x is a transaction for which x could have made a sec_754 election but for which it failed to timely do so x had engaged a tax advisor to prepare x’s form_1065 for the year1 taxable_year x represents that the tax advisor was unaware of the deemed purchase of interests in x moreover the tax advisor was unaware of x’s ability to make a sec_754 election with respect to the deemed purchase therefore the tax advisor did not advise x to make the election nor did the tax advisor make the election when preparing x’s return for the year1 taxable_year x discovered the failure to make the sec_754 election after it sold and recognized gain on partnership property on date3 and date4 in revrul_99_5 situation b who is not related to a purchase sec_50 of a's ownership_interest in an llc for dollar_figure a does not contribute any portion of the dollar_figure to the llc a and b continue to operate the business of the llc as co-owners of the llc revrul_99_5 holds that in this situation the llc which for federal tax purposes is disregarded as an entity separate from its owner is converted to a partnership when the new member b purchases an interest in the disregarded_entity from the owner a b's purchase of of a's ownership_interest in the llc is treated as the purchase of a interest in each of the llc's assets which are treated as held directly by a for federal tax purposes immediately thereafter a and b are treated as contributing their respective interests in those assets to a partnership in exchange for plr-148408-12 ownership interests in the partnership sec_743 provides in pertinent part that in the case of a transfer of an interest in a partnership by sale_or_exchange or upon the death of a partner a partnership with respect to which an election provided in sec_754 is in effect will increase the adjusted_basis of the partnership property by the excess of the basis to the transferee partner of his interest in the partnership over his proportionate share of the adjusted_basis of the partnership property or decrease the adjusted_basis of the partnership property by the excess of the transferee partner’s proportionate share of the adjusted_basis of the partnership property over the basis of his interest in the partnership sec_743 further provides that such increase or decrease shall constitute an adjustment to the basis of partnership property with respect to the transferee partner only sec_743 provides that the allocation_of_basis among partnership properties where sec_743 is applicable shall be made in accordance with the rules provided in sec_755 sec_754 provides that if a partnership files an election in accordance with regulations prescribed by the secretary the basis of partnership property shall be adjusted in the case of a distribution_of_property in the manner provided in sec_734 and in the case of a transfer of a partnership_interest in the manner provided un sec_743 such an election shall apply with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which such election was filed and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed by sec_1 e including extensions thereof for filing the return for such taxable_year sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time plr-148408-12 for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to make an election under sec_754 effective for x’s year1 taxable_year the election should be made in a written_statement filed with the appropriate service_center for association with x’s tax_return for the year1 taxable_year a copy of this letter should be attached to the election if the statutory period of limitation on assessment or filing a claim_for_refund has expired for any year subject_to this grant of late relief and as a condition of this late relief x must adjust the basis_of_property to reflect any additional_depreciation that would have been allowable under sec_743 if the sec_754 election had been timely made any depreciation deduction allowable for an open_year is to be computed based upon the remaining useful_life and using property basis as adjusted by the greater of any depreciation deduction allowed_or_allowable in any prior year had the sec_754 election been timely made except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code and the regulations thereunder this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination plr-148408-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely associate chief_counsel passthroughs special industries by _____________________________ melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
